Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 07/09/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 3, 5, 7, 10, 12, 14, and 18. Claims 1-20 remain pending in the application. 

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Tait R. Swanson (Reg. #48226) on August 3, 2021.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (currently amended) A reciprocating engine system comprising:
a turbocharger system comprising a mechanically driven compressor, an electrically driven compressor coupled to the mechanically driven compressor, and a compressor bypass valve;

a control system for controlling operation of the electrically driven compressor, the compressor bypass valve, and the engine block, the control system programmed for generating control signals for:
under nominal full load operating conditions, compressing the gas with the mechanically driven compressor, minimizing gas flow through the compressor bypass valve, and compressing the gas within the electrically driven compressor to maintain a speed set point or a full load power set point of the reciprocating engine system, wherein compressing the gas with the electrically driven compressor comprises operating the electrically driven compressor continually at least at a baseline level of compression and toggling the compression between increases and decreases in the compression,
under off nominal full load operating conditions, compressing the gas with the mechanically driven compressor at a reduced efficiency, and compressing the gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system,
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load.

10. (currently amended) A method of operating a reciprocating engine system comprising a turbocharger system comprising a mechanically driven compressor, an electrically driven compressor coupled to the mechanically driven compressor, and a compressor bypass valve, and an engine block for receiving gas from the turbocharger system, the method comprising:
operating the electrically driven compressor continually at least at a baseline level of compression and toggling the compression between increases and decreases in the compression,
under off nominal full load operating conditions, compressing the gas with the mechanically driven compressor at a reduced efficiency, and compressing the gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system,
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load.

14. (canceled)

18. (currently amended) A system, comprising:
a controller configured to control operation of a reciprocating engine system comprising a an engine block that receives gas from a turbocharger system, wherein the turbocharger system comprises a mechanically driven compressor, an electrically driven compressor coupled to the mechanically driven compressor, and a compressor bypass valve, wherein the controller is programmed for generating control signals for:
operating the electrically driven compressor continually at least at a baseline level of compression and toggling the compression between increases and decreases in the compression,
under off nominal full load operating conditions, compressing the gas with the mechanically driven compressor at a reduced efficiency, and compressing the gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system,
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-13 and 15-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Ono et al. (US 20080203732) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-13 and 15-20, in claims 1, 10, and 18, the prior art of record does not teach:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746